 


109 HR 4496 IH: To amend title 28, United States Code, to provide for certain transportation and subsistence in cases where district courts are holding special sessions as a result of emergency conditions.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4496 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Sensenbrenner (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to provide for certain transportation and subsistence in cases where district courts are holding special sessions as a result of emergency conditions. 
 
 
1.Transportation and subsistence for special sessions of district courts 
(a)Transportation and subsistenceSection 141(b) of title 28, United States Code, as added by section 2(b) of Public Law 109–63, is amended by adding at the end the following: 
 
(5)If a district court issues an order exercising its authority under paragraph (1), the court shall direct the United States marshal of the district where the court is meeting to furnish transportation and subsistence to the same extent as that provided in sections 4282 and 4285 of title 18.. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out paragraph (5) of section 141(b) of title 28, United States Code, as added by subsection (a) of this section.  
 
